Name: Council Decision (EU) 2016/2267 of 6 December 2016 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banc Ceannais na hÃ ireann/the Central Bank of Ireland
 Type: Decision
 Subject Matter: Europe;  monetary relations;  accounting;  monetary economics
 Date Published: 2016-12-16

 16.12.2016 EN Official Journal of the European Union L 342/32 COUNCIL DECISION (EU) 2016/2267 of 6 December 2016 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of Banc Ceannais na hÃ ireann/the Central Bank of Ireland THE COUNCIL OF THE EUROPEAN UNION, Having regard to Protocol No 4 on the Statute of the European System of Central Banks and of the European Central Bank, annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 28 October 2016 to the Council of the European Union on the external auditors of the Central Bank of Ireland (ECB/2016/29) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Member States whose currency is the euro are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) The mandate of the external auditors of Banc Ceannais na hÃ ireann/the Central Bank of Ireland expired after the audit for the financial year 2015. It is therefore necessary to appoint external auditors as from the financial year 2016. (3) Banc Ceannais na hÃ ireann/the Central Bank of Ireland has selected Mazars as its external auditors for the financial years 2016 to 2020. (4) The Governing Council of the ECB has recommended that Mazars should be appointed as the external auditors of Banc Ceannais na hÃ ireann/the Central Bank of Ireland for the financial years 2016 to 2020. (5) Following the recommendation of the Governing Council of the ECB, Council Decision 1999/70/EC (2) should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 1999/70/EC, paragraph 5 is replaced by the following: 5. Mazars are hereby approved as the external auditors of Banc Ceannais na hÃ ireann/the Central Bank of Ireland for the financial years 2016 to 2020.. Article 2 This Decision shall take effect on the date of its notification. Article 3 This Decision is addressed to the ECB. Done at Brussels, 6 December 2016. For the Council The President P. KAÃ ½IMÃ R (1) OJ C 413, 10.11.2016, p. 1. (2) Council Decision 1999/70/EC of 25 January 1999 concerning the external auditors of the national central banks (OJ L 22, 29.1.1999, p. 69).